      Case 4:20-cv-00138-A Document 19 Filed 08/27/20                              Page 1 of 1 PageID 71




August 27, 2020


Via ELECTRONIC FILING
United States District Court
Northern District of Texas
501 W. 10th Street, Room 401
Fort Worth, Texas 76102


Re:      Herman Hall v. Bobby Lumpkin, Director
         Civil Action No. 4:20-CV-655


Dear Clerk:

Attached please find State Court Records in the above referenced cause. Thank
you for your kind assistance in this matter.

Sincerely,




s/   Patrick D. Todd
PATRICK D. TODD
Assistant Attorney General
Criminal Appeals Division
(512) 936-1400

PDT/aaj
Enclosures




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer
